IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-50410
                          Conference Calendar
                           __________________

DAVID MEMPHIS CARTER,


                                       Plaintiff-Appellant,

versus

JAMES A. COLLINS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, REBECKA L. BURKETT,


                                        Defendants-Appellees,


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-94-CV-359
                         - - - - - - - - - -
                          (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     A Texas prison official denied inmate David Memphis Carter

access to issues of a magazine depicting women engaged in sex

with each other.   This court has held that such a denial is not

constitutionally infirm.     Thompson v. Patteson, 985 F.2d 202,

206-07 (5th Cir. 1993).    Carter has given us no reason to revisit

or limit the holding of Thompson.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-50410
                                 -2-

     The complaint of a person proceeding in forma pauperis (IFP)

may be dismissed without service of process or discovery.       Cay v.

Estelle, 789 F.2d 318, 324 (5th Cir. 1989).   The dismissal of

Carter's complaint was not an abuse of discretion.    See Eason v.

Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

     On motion for leave to appeal IFP, Carter has shown no

nonfrivolous issue.   Accordingly, we deny IFP and dismiss the

appeal.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983);    Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982); 5th

Cir. R. 42.2.

     We note that the district court imposed sanctions on Carter

and that he does not challenge them on appeal.   Issues not raised

on appeal are abandoned.    See Hobbs v. Blackburn, 752 F.2d 1079,

1083 (5th Cir.), cert. denied, 474 U.S. 838 (1985).

     IFP DENIED, APPEAL DISMISSED.